Citation Nr: 1236217	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected disability.

5.  Entitlement to an initial evaluation in excess of 40 percent for right superior oblique palsy (cranial nerve IV) with intermittent bilateral diplopia.

6.  Entitlement to an evaluation in excess of 10 percent for cervical strain.

7.  Entitlement to an initial compensable evaluation for headaches.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in May 2006, September 2007 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2009 and June 2012, the Veteran testified at Travel Board hearings.  Transcripts of those hearing are of record.

The issues of service connection for a thoracolumbar spine disability, a right shoulder disability, a left shoulder disability, and an acquired psychiatric disability; the issues of increased evaluations for right superior oblique palsy with intermittent bilateral diplopia and cervical strain; and the issue of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran's service-connected headaches are manifested by daily prostrating headaches but not by completely prostrating headaches with prolonged attacks or severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no higher, for headaches have been met.  38 U.S.C.A. § 1155 (West 2011); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's headaches, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C.A. § 5103(a) notice was provided as to the original claim for service connection in September 2008, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  

Thus, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  The September 2008 letter informed the appellant of what evidence was required to substantiate the claim for service connection for a headache disability secondary to service-connected disability and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  This letter specifically advised the veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

During the August 2009 and June 2012 Board hearings, the issues on appeal were explained and questions were asked designed to elicit evidence that may have been overlooked with regard to the headache issue.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in October 2008. 38 C.F.R. § 3.159(c)(4).  The VA examiner addressed the etiology and severity of the Veteran's headaches in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The October 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for headaches.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that his service-connected headaches warrant a compensable disability evaluation.  At the June 2012 hearing, the Veteran essentially testified that he suffers from multiple headaches each day that are prostrating and last for 30 minutes or more.  The Veteran also testified that if he gets a headache, then he must lie down in a dark room with no sounds for a half hour.  The Veteran testified that sometimes he takes Tramadol and sometimes he takes Aleve to relieve his headache.    

The Veteran's service-connected headaches are currently evaluated as noncompensably (zero percent) disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks which produce severe economic inadaptability. 

The Veteran underwent VA Neurological examination in October 2008 at which time he reported that since 2006, he had daily intermittent headaches which start in left temporal area without nausea, vomiting, photophobia, or phonophobia.  The Veteran reported that he lies down, closes his eyes, and the headache resolves in 30 minutes.  The examiner noted that the attacks were not prostrating and that ordinary activity was possible.  After physical examination, the Veteran was diagnosed as having headaches secondary to eye strain.  The examiner noted that his headaches had a significant effect on his usual occupation with decreased concentration, vision difficulty, and pain.  The examiner noted that he was unable to perform work.  

In a written statement dated in September 2009, the Veteran stated that his headaches were daily and prostrating and explained that when an attack occurred, he had to lie down and close his eye for at least 30 minutes to stop the headache or get his normal vision back.  

In a written statement dated in November 2010, the Veteran stated that his headaches were daily and prostrating.  The Veteran reported that his headaches prevented him from performing his occupation or retraining for a different substantial gainful occupation.  The Veteran stated that he took medication for his headaches and diplopia but then indicated that VA prescribed Clonazepan for anxiety and Prozac for depression.  

The Board does not doubt the Veteran's reports that he suffers from daily headache attacks lasting on average 30 minutes.  The Board must decide if these attacks are severe enough to be considered "characteristic prostrating attacks."  The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson, 12 Vet. App. at 119, in which the United States Court of Appeals for Veterans Claims (Court) quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what was a prostrating attack.  According to Dorland's Illustrated Medical Dictionary (31st Ed. 2007), p. 1554, defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, Webster's II New College Dictionary (3rd Ed. 2001), p. 889, defines the term as "physically or emotionally exhausted; INCAPACITATED."  
  
The rating criteria also do not define "severe economic inadaptability."  The Court, however, has noted that nothing in Diagnostic Code 8100 required the claimant to be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  

In this case, as the Veteran has reported his headaches as occurring daily and prostrating necessitating him to lie down during an episode.  In fact, the Veteran testified in June 2012 that sometimes, his headaches sometimes occur multiple times a day, depending on his activity.  As such, the Board finds that by resolving all doubt in the Veteran's favor, the criteria for an evaluation of 30 percent have been met.  

The record, however, does not reflect the Veteran's headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board notes that although the October 2008 VA examiner noted that the Veteran's headaches had significant effects of his occupation due to decreased concentration, vision difficulty, and pain and that the Veteran was unable to perform work as a dentist, the effects on his daily activities were noted to be mild for chores and moderate for recreation.  In fact, the examiner determined that the attacks were not prostrating and that ordinary activity was possible.   Thus, although the Veteran reported that his headaches are frequent and prostrating, they do not appear to be "completely prostrating," nor do they appear to be very prolonged attacks or by themselves productive of severe economic inadaptability.  The Veteran is still able to function at an adequate level.  The October 2008 VA examination noted no effect on shopping, exercise, sports, traveling, feeding, bathing, dressing, toileting, or grooming.  The Veteran's headaches were noted to last duration of minutes, but not longer, and the symptoms were present only during these episodes.  It was noted that the Veteran took medication that helped the condition, and then lay down for awhile.  

As such, the medical evidence establishes the Veteran's headaches are not deemed severe or, more importantly, considered prostrating.  There are simply no objective findings that he suffers completely prostrating and prolonged attacks, even acknowledging their frequency.  Such symptomatology does not reflect the type of completely prostrating and prolonged attacks required for a 50 percent rating.

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disability is of the severity that a 50 percent evaluation contemplates; however, the objective medical evidence does not support the contentions for a 50 percent evaluation.  Thus, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for headaches, and the benefit-of-the-doubt rule is not for application.  U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to an initial 30 percent evaluation, but no higher, for headaches is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a thoracolumbar spine disability, a right shoulder disability, and a left shoulder disability.  The Veteran also seeks a higher disability evaluation for his cervical strain disability.  

At the June 2012 Travel Board hearing, the Veteran testified that he had been seeing a chiropractor for about two years, and that the chiropractor helps with all these conditions.  It does not appear, however, that the RO has had an opportunity to request the chiropractor's most recent records.  

In light of the above, it is the Board's opinion that the Veteran should be requested to provide the appropriate authorization to enable VA to obtain such records on his behalf.         

The Veteran underwent VA examination in October 2008.  The VA examiner rendered an opinion that the Veteran's thoracic and lumbar spine pain was not caused by or a result of his service-connected cervical spine strain.  The VA examiner noted that the degenerative disease which was the likely cause of the Veteran's pain was most likely age and work related.  

The VA examiner opined as to the likelihood of a relationship between the thoracolumbar spine pain and the Veteran's service-connected cervical spine strain; however, the examiner did not address the possibility that a relationship existed between the Veteran's thoracolumbar spine pain and his military service.   The Veteran's service treatment records indicate that on September 11, 1973, the Veteran reported that three days prior while lifting a bike from a car, he had pain across his back between his shoulder blades.  Physical examination demonstrated mild spasm with no neurological deficit.  Impression was back strain.

Thus, it is the Board's opinion that the medical evidence provides an inadequate basis for adjudication of this issue at this time.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that an additional VA opinion on the question of whether a thoracolumbar spine disability is in anyway related to his active duty service should be obtained.

The Veteran also seeks a higher disability evaluation for his right superior oblique palsy (cranial nerve IV) with intermittent bilateral diplopia.  This disability has been evaluated as 40 percent disabling effective March 15, 2002, pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6090-6073.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6090 provides that evaluations are based on the degree of diplopia and the equivalent visual acuity.  Diagnostic Codes 6062 to 6079 pertain to impairment of central visual acuity.    

The Board notes that the regulations for the rating of eye disabilities were amended effective December 10, 2008.  The new rating criteria, however, are applicable to claims for benefits received by VA on or after December 10, 2008.  As the Veteran's appeal for an increased initial disability evaluation stems from a March 2002 claim for benefits, the new eye regulations and rating criteria are not for application in the present case.  See 73 Fed. Reg. 66544 (November 10, 2008).  

Under Diagnostic Code 6090, ratings are based on the degree of diplopia and the equivalent visual acuity.  Diplopia is measured using the Goldmann Perimeter Chart.  38 C.F.R. § 4.77 (Figure 2) (2008).  If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  If the diplopia is central at 20 degrees, it is rated equivalent to visual acuity of 5/200. 38 C.F.R. § 4.84a, Diagnostic Codes 6090.  The rating is applied to the poorer eye and combined with the best corrected visual acuity or visual field of the better eye to arrive at a rating provided in 38 C.F.R. § 4.84a , Table V. 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III (2008).  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

The Board notes that although the visual field charts and Goldmann Perimeter charts are of record; the graphical representations of these have not been adequately interpreted.  For each visual field chart in the claims file, there should be an adequate interpretation including the degree of remaining visual field in each eye, in each of the following eight principal meridians:  temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.  

In light of the above, it is the Board's opinion that the record does not contain sufficient detail for evaluation purposes.  Thus, the Board finds that interpretation of the visual field charts and Goldmann Perimeter charts in the claims file should be provided by an appropriate specialist. 

The Veteran also seeks a TDIU.  The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include right superior oblique with intermittent bilateral diplopia (40 percent), headaches (30 percent), and cervical strain (currently 10 percent).  

The issue of a TDIU, however, is inextricably intertwined with issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, it is the Board's opinion that further development is necessary prior to adjudication of the claim.

Finally, with respect to the issue of entitlement to service connection for an acquired psychiatric disability, Virtual VA indicates that service connection for a depressive disorder, also claimed as anxiety, was denied in August 2012.  In September 2012, the Board received a copy of a Notice of Disagreement (NOD) with the August 2012 decision that the Veteran sent to the RO.  Neither the December 2012 rating decision nor the Veteran's NOD is in the claims file.  Nevertheless, the appropriate Board action at this time is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to service connection for an acquired psychiatric disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected cervical spine disability, his service-connected eye disability, and for any thoracolumbar spine and shoulder disabilities that is not evidenced by the current record to include records from the Veteran's chiropractor, Dr. Fearing, dating back to June 2010.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  After the above has been completed, the Veteran's claims file should be returned to the examiner who conducted the October 2008 VA examination to provide an opinion as to whether it is at least as likely as not that the Veteran's current thoracolumbar disability, diagnosed as osteoarthritis of the thoracic and lumbar spines, is related to the symptoms documented during the Veteran's active duty service.  If the VA examiner who conducted the October 2008 VA examination is unavailable, the claims file should be reviewed by an alternate VA examiner with the required expertise to render the opinion requested.   

4.  The Veteran's claims file should be forwarded to a VA ophthalmologist to interpret the graphical representations of visual field testing and muscle function testing in the claims file to include charts dated in November 2005, February 2006, August 2007, January 2010, and March 2010. The results of such testing should be reported in terms of the applicable rating criteria.  In this regard, the ophthalmologist should be provided the information necessary to assess the Veteran's diplopia and visual fields in accordance with 38 C.F.R. § 4.84a, Diagnostic Codes 6090 (2008), including 38 C.F.R. §§ 4.76, 4.76a, and 4.77, examination of field vision, computation of average concentric contraction of visual fields, and examination of muscle function (2008).  In other words, the examiner must be provided with the 2008 worksheets, not the 2011 worksheets.   

5.  After all the above has been completed, the Veteran should be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  A list of all of the Veteran's service-connected disabilities and the claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities.  The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.  To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


